McCORD, Circuit Judge
(dissenting).
I do not agree with the opinion of my colleagues. There is evidence in the record to the effect that the saw mill in question had an established practice of stopping the carriage and waiting on the offbearer of lumber. The plaintiff here had a right to rely upon that established practice and it was a nondelegable duty of, the master not to violate this practice when it endangered human life. J. W. Edwards v. Haynes-Walker Lumber Co., 113 Miss. 378, 74 So. 284; Oil Company v. Ellis, 72 Miss. 191, 17 So. 214; Carey Reed Company v. McDavid, 5 Cir., 120 F.2d 843; Yazoo & M. V. R. Co. v. Smith, 150 Miss. 882, 117 So. 339.
The cases of Olsen v. North Pacific Lumber Co., 9 Cir., 100 F. 384, and Tatum v. Crabtree, 130 Miss. 462, 94 So. 449, have long since, been by-passed not only by this court but by a long line of Mississippi cases, which makes the sawyer’s act a nondelegable duty of the master and places him outside the scope of a fellow servant. Carey Reed Company v. McDavid, 5 Cir., 120 F.2d 843; Edwards v. Haynes-Walker Lumber Co., 113 Miss. 378, 74 So. 284; Southern Package Corp. v. Mitchell, 5 Cir., 109 F.2d 609; Norton v. Standard Oil Co., et al., 177 Miss. 758, 171 So. 691; Albert v. Doullut & Ewin, Inc., et al., 180 Miss. 626, 178 So. 312; Gulf Refining Co. v. Ferrell, 165 Miss. 296, 147 So. 476; Barron Motor Co. v. Bass, 167 Miss. 786, 150 So. 202; Masonite Corp. v. Lockridge, 163 Miss. 364, 140 So. 223, 141 So. 758; Wilbe Lbr. Co. v. Calhoun, 163 Miss. 80, 140 So. 680; Scott Burr Stores Corp. v. Morrow, 182 Miss. 743, 180 So. 741; Sea Food Co. v. Alves, 117 Miss. 1, 77 So. 857; Yazoo & M. V. R. Co. v. Smith, 150 Miss. 882, 117 So. 339; Jefferson v. Virginia-Carolina Chemical Co., 184 Miss. 23, 185 So. 230.
The evidence was in dispute as to whether or not plaintiff had been furnished a reasonably safe place in which to work. A negligent sawyer was not looking out for him, and the evidence discloses that he was hemmed in on three sides by a semicircular structure and behind him was suspended a *1009wire cable which prevented his escape from the on-coming carriage which mangled his leg. Sea Food Company v. Alves, 117 Miss. 1, 77 So. 857; Standard Oil Company v. Franks, 167 Miss. 282, 149 So. 798; Southern Package Corp. v. Mitchell, 5 Cir., 109 F.2d 609.
The cause should have been submitted to a jury. I respectfully dissent.